DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 16 November 2020, have been entered in full.  Claims 19-27, 30-32, 35-39, 44-51, 72, 73, 75-78, 80, 82-85 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 4, 8, 10, 28, 29, 33, 34, 40-43, 52-71, 74, 79 and 81 are canceled. Claims 1, 2, 5, 9, 11, 12 and 14 are amended. Claims 1-3, 5-7, 9, 11-18 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 16 November 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Withdrawn Objections And/Or Rejections
The rejection to claims 1 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as forth at pages 3-4 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).
The rejection to claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as forth at pages 4-7 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).

The rejection to claims 1, 4-7, 17 and 18 under 35 U.S.C. 102(a1) as being anticipated by Fraser et al. (Bioanalysis 6/8:1123-1129; 2014), as forth at page 8 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).
The rejection to claims 1, 4, 14-16 under 35 U.S.C. 103 as being unpatentable over St. Ledger et al. (Journal of Immunological Methods 350:161-170; 2009) in view of Krintel et al. (Rheumatology Volume 52:1245-1253, 2013), as forth at pages 9-12 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).
The rejection to claims 1, 4, 8-13 under 35 U.S.C. 103 as being unpatentable over St. Ledger et al. (Journal of Immunological Methods 350:161-170; 2009) in view of Yansura et al. (US 2016/0207995; published Jul 21, 2016, priority date April 5, 2013), as forth at pages 12-14 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).
The rejection to claims 1, 4, 14-16 under 35 U.S.C. 103 as being unpatentable over Fraser et al. (Bioanalysis 6/8:1123-1129; 2014) in view of Krintel et al. (Rheumatology Volume 52:1245-1253, 2013), as forth at pages 14-16 of the previous Office Action (25 August 2020), is withdrawn in view of the amendment (16 November 2020).


NEW CLAIM REJECTIONS/OBJECTIONS

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-13, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yansura et al. (Reference of record; US 2016/0207995; published Jul 21, 2016, priority date April 5, 2013).
Yansura et al. teach that the terms “anti-IL-13 antibody” and “an antibody that binds to IL-13” refer to an antibody that is capable of binding IL-13 with sufficient affinity such applies to claim 1). In certain embodiments, an anti-IL-13 antibody binds to an epitope of IL-13 that is conserved among IL-13 from different species. In some embodiments, an anti-IL-13 antibody is a multi-specific antibody, such as a bispecific antibody (para 0096). 
Yansura et al. teach that in some embodiments, an anti-IL-13 antibody is provided, wherein the antibody comprises a VH as in any of the embodiments provided above, and a VL as in any of the embodiments provided above. In some embodiments, the antibody comprises the VH sequence in SEQ ID NO:56 and the VL sequence in SEQ ID NO:57, including post-translational modifications of those sequences (paras 0152, 0158-0160). The sequences of SEQ ID NO:56 and SEQ ID NO:57 are 100% identical to instant SEQ ID NO:1 and SEQ ID NO:2, respectively (Sequence Search Results of Record)(applies to claim 9). The Examiner notes that SEQ ID NO:56 and SEQ ID NO:57 of Yansura comprise instant SEQ ID NOs: 5-10, respectively (applies to claim 1). 
Yansura et al. teach another exemplary anti-IL-13 antibody is 11H4 and humanized versions thereof, including hu11H4v6. Mu11H4 (mouse anti-IL-13 antibody Mu11H4) comprises heavy chain and light chain variable regions comprising the amino acid sequences of SEQ ID NOs:45 and 44, respectively (para 0162). The sequences of SEQ ID NO:44 and 45 are 100% identical to instant SEQ ID NO:11 and SEQ ID NO:12, respectively (Sequence Search Results of Record)(applies to claim 11).  The Examiner notes that SEQ ID NO:44 and SEQ ID NO:45 of Yansura comprise instant SEQ ID NOs: 13-18, respectively (applies to claim 1). 
Yansura et al. teach that in some embodiments, Kd is measured by a radiolabeled antigen binding assay (RIA). In some embodiments, an RIA is performed with the Fab 
Yansura et al. teach that to establish conditions for the assay, multi-well plates are coated overnight with a capturing anti-Fab antibody sodium carbonate, and subsequently blocked with bovine serum albumin in PBS. 
Yansura et al. teach in a non-adsorbent plate, labeled-antigen are mixed with serial dilutions of a Fab of interest. The Fab of interest is then incubated overnight, the incubation may continue for a longer period to ensure that equilibrium is reached. 
Yansura et al. teach the mixtures are then transferred to the capture plate for incubation at room temperature. The solution is then removed and the plate washed with 0.1% polysorbate 20 (TWEEN-20) in PBS. Yansura et al. teach when the plates have dried, scintillant is added, and the plates are counted on a gamma counter. Yansura et al. teach concentrations of each Fab that give less than or equal to 20% of maximal binding are chosen for use in competitive binding assays (para 0202)(applies to claim 1). 
Yansura et al. teach an "antibody fragment" refers to a molecule other than an intact antibody that comprises a portion of an intact antibody that binds the antigen to which the intact antibody binds. Examples of antibody fragments include but are not limited to Fv, Fab, Fab', F(ab’)2 (para 0098)(applies to claims 12 and 13). Yansura et al. teach that the term "biological sample" as used herein includes, but is not limited to, applies to claim 17).

APPLICANT’S ARGUMENTS REGARDING THE YANSURA REFERENCE
	Applicant argues that claim 1 has been amended to recite a sandwich immunoassay method that uses a capture antibody comprising the six HVRs of MILR1444A and a detection antibody comprising the six HVRs of 11H4. Applicant asserts that Yansura discusses anti-IL-13 antibodies for use in bispecific antibodies that bind IL-13 and IL-4.  Applicant cites and directs the Examiner’s attention to Yansura at paragraph [0014]: “a multispecific antibody is provided, wherein the multispecific antibody comprises an antigen-binding domain that comprises a first VH/VL unit that specifically binds IL-4 and a second VH/VL unit that specifically binds IL-13.” 
Applicant argues that Yansura does not teach, and would not have suggested, using the IL-13 antibodies in a sandwich immunoassay methods for detecting and quantifying IL-13 with capture and detection antibodies that specifically bind IL-13.  Applicant argues that the antibody combination comprising MILR1444A as capture antibody and 11H4 as detection antibody, which is encompassed by the present claims, was one of only two of the 56 tested antibody combinations that had a positive signal/negative signal ratio greater than 400. Applicant argues that the sandwich immunoassay using MILR1444A/11H4 had a positive signal/negative signal of 22,753 (9101.2/0.4), which was more than 50-times greater than the positive signal/negative signal of any of the other 55 paired combinations (including the reverse combination of  
	Applicant argues that the pairwise analysis of capture and detection antibodies presented in Table 2 shows that the optimal combination of capture antibody and detection antibody could not have been predicted from information known about the antibodies, e.g., epitope, affinity, prior to carrying out the experiments.” Applicant asserts that the prior art fails to teach, and would not have suggested, a sandwich immunoassay specifically comprising a capture antibody with the six CDRs of MILR1444A and a detection antibody with the six CDRs of 11H4, as presently claimed. Applicant argues that the present inventors demonstrated that the claimed immunoassay is particularly sensitive and specific for IL-13. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
1.  Yansura et al. teach that the terms “anti-IL-13 antibody” and “an antibody that binds to IL-13” refer to an antibody that is capable of binding IL-13 with sufficient affinity such that the antibody is useful as a diagnostic in targeting IL-13. Yansura et al. teach that in certain embodiments, an anti-IL-13 antibody binds to an epitope of IL-13 that is conserved among IL-13 from different species. In some embodiments, an anti-IL-13 antibody is a multi-specific antibody, such as a bispecific antibody (para 0096). Yansura et al. teach IL-13 antibody MILR1444A and IL-13 antibody 11H4 (paras 0152, 0158-0160 and 0162). Yansura et al. teach binding assays, including sandwich assays (para 02020). 

	2.  The Examiner notes that independent claim 1 fails to recite wherein the sensitivity is determined at specific values (fg/ml) of the lower limit of quantification (LLOQ) that occurs in a sandwich immunoassay method for detecting and quantifying IL-13 in a sample, which uses MILR1444A as the capture antibody and 11H4 as the detection antibody. 
Therefore, Applicant’s arguments that the sandwich immunoassay using MILR1444A (as the capture antibody) and 11H4 (as the detection antibody) had a positive signal/negative signal of 22,753 (9101.2/0.4), which was more than 50-times greater than the positive signal/negative signal of any of the other 55 paired combinations (including the reverse combination of 11H4/MILR1444A), are not found to be persuasive. 


Allowable Subject Matter
Claim objection	
Claims 2, 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, 

				Conclusion

Claims 1, 9, 11-18 are rejected. 			

Claims 2, 3, 5-7 are objected to. 	

		No claims are allowed. 
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/25/2021